Citation Nr: 1424721	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  09-12 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for degenerative joint disease of the lumbar spine ("back disability").

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Carolyn J. Kerr, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from February 1959 to July 1962.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a May 2012 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

In September 2012, the Board denied entitlement to an initial disability rating in excess of 20 percent for the back disability prior to May 4, 2012, remanding the issues of entitlement to an initial disability rating in excess of 20 percent from May 4, 2012, forward, and entitlement to a TDIU for further development.  

The Veteran appealed the Board's September 2012 decision to the United States Court of Appeals for Veterans Claims (Court), and in August 2013, the Court granted a Joint Motion for Remand (Joint Motion).  The Joint Motion vacated the Board's September 2012 decision and remanded the case back to the Board for consideration in compliance with the instructions provided in the Joint Motion.  

The development requested by the Board in its September 2012 remand having been completed, the case is now appropriate for appellate review.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.
FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's service-connected back disability has been manifested by forward flexion to no less than 45 degrees, accounting for pain on motion and after repetition, and limitation of motion that cannot be characterized as more than moderate in severity; moreover, the evidence does not demonstrate any ankylosis, incapacitating episodes, severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, narrowing or irregularity of joint space, abnormal mobility on forced motion, or severe intervertebral disc syndrome manifested by recurring attacks with intermittent relief.  

2.  The Veteran is not rendered unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 percent for a back disability have not been met for any period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243, 5003, 5010 (2013), Diagnostic Codes 5292, 5293, 5295 (2002).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Higher Initial Rating for Back Disability

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, the Veteran is in receipt of a 20 percent disability rating for the back disability, effective from November 12, 2001.  He contends that he is entitled to a higher initial disability rating because he states he is unable to work due to his back disability, he takes prescription medication for back pain, and he is unable to sit or stand for long periods of time.  

While this appeal was pending, the applicable rating criteria for intervertebral disc disease, 38 C.F.R. § 4.72, Diagnostic Code 5293, were revised effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, DC 5293).  Further, the remaining spinal regulations were amended effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a , DCs 5235-5243 (2013)).  The Board will hereafter designate the regulations in effect prior to the respective changes as the pre-amended regulations and the subsequent regulations as the amended regulations.

Where the law or regulation changes after the claim has been filed, but before the administrative or judicial process has been concluded, the version most favorable to the Veteran applies unless Congress provided otherwise or permitted the VA Secretary to do otherwise and the Secretary did so.  VAOGCPREC 7-2003.  However, revised statutory or regulatory provisions may not be applied to any time period before the effective date of the change.  See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2013); VAOPGCPREC 3-2000. 

The timing of the amendment requires the Board to consider the claim under the appropriate pre-amended regulations for the entire period on appeal.  In addition, the Board must analyze the evidence pertaining to the period after the effective date of the new regulations and consider whether a higher rating is warranted.  See VAOPGCPREC 7-2003.

Prior to September 26, 2003, Diagnostic Code 5292, lumbar spine, limitation of motion, provided a 10 percent rating when limitation of motion was slight, a 20 percent rating for moderate limitation, and a 40 percent rating for severe limitation.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.  All the medical evidence was to be evaluated to determine the appropriate rating that would compensate the Veteran for impairment in earning capacity, functional impairment, etc.  Nevertheless, the revised regulations (in 2003) provide definitions of normal orthopedic movement.  While these measures are not binding on the old criteria, they are useful as guidance in determining the severity of a spinal injury.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 340 degrees. The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2); see also Plate V (2013).

Prior to September 26, 2003, Diagnostic Code 5295, lumbosacral strain, provided a 10 percent rating for characteristic pain on motion, 20 percent for muscle spasm on extreme forward bending and loss of lateral spine motion, unilateral, in the standing position, and 40 percent for severe, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, and narrowing or irregularity of the joint space; a 40 percent evaluation was also warranted when only some of these symptoms were present if there was also abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

The evidence does not demonstrate vertebral fracture (Diagnostic Code 5285), or ankylosis (Diagnostic Codes 5286 and 5289), so those codes, in effect prior to September 26, 2003, will not be addressed. 

Effective September 26, 2003, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  68 Fed. Reg. 51454 -58 (Aug. 27, 2003).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 
10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range-of-motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range-of-motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is provided for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a. 

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also DC 5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

Prior to September 23, 2002, Diagnostic Code 5293, intervertebral disc syndrome (IVDS), provided a 10 percent rating for mild IVDS, 20 percent for moderate IVDS with recurring attacks, 40 percent for severe IVDS with recurring attacks with intermittent relief, and 60 percent for pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, and little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002). 

Effective September 23, 2002, Diagnostic Code 5293 (later renumbered and amended as present Diagnostic Code 5243 effective September 26, 2003), was amended to provide for evaluation of IVDS either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  67 FR 54345-01 (August 22, 2002); 68 Fed. Reg. 51454 -58 (Aug. 27, 2003); 69 FR 32449-01 (June 10, 2004) (correcting the omission of Notes 1 and 2).

Effective from September 26, 2003, the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 
6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 
12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

After a review of all the evidence, lay and medical, in this Veteran's case, the Board finds that a preponderance of the evidence is against the claim for an initial disability rating in excess of 20 percent for the service-connected back disability for the entire initial rating period on appeal.  

For the entire rating period, even with consideration of additional limitations of motion and function due to pain and other limiting factors, the Veteran's service-connected back disability did not manifest severe pain, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, and narrowing or irregularity of the joint space; abnormal mobility on forced motion; severe limitation of motion of the lumbar spine; or forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, as required for an evaluation in excess of 20 percent under the pre-amended regulations and the current General Rating Formula for Diseases and Injuries of the Spine.  

Moreover, for the entire rating period on appeal, the Veteran's back disability did not manifest severe IVDS with recurring attacks with intermittent relief, or incapacitating episodes of intervertebral disc syndrome of at least 4 weeks in duration, for an evaluation in excess of 20 percent under the pre-amended regulations and current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a.    

For instance, reviewing the evidence relevant to the rating period on appeal, while the Veteran was evaluated for back pain on a number occasions from 2001 through 2004, he did not report any limitation of motion, nor is any limitation of motion indicated on examination.  For example, private treatment records show that in May 2001, the Veteran reported low back pain, but the treating physician specifically recorded that there were no objective findings.  In October 2002, the Veteran stated that he experienced low back pain, although no joint swelling or effusion was observed.  

In May and July 2004, the Veteran reported back pain, but on physical examination, there was no tenderness of the spine to palpation.  An MRI study from May 2004 demonstrated degenerative changes of the lumbosacral spine, most prominent at L3-L4, with no indication that the joint spaces were affected.  The Veteran also stated in August 2004 that his lower back hurt all the time and was worsening.

However, the Veteran also underwent four VA examinations during the period on appeal, none of which indicated severely reduced range of motion, ankylosis, severe lumbosacral strain or IVDS, or incapacitating episodes.  At the first, in April 2007, the Veteran complained of low back pain that was constant and sharp.  He stated that his activities of daily living were limited and that his work was affected by his back pain, but he denied any history of acute episodes of excruciating back pain in the last 12 months and also denied flare-ups.  He did not use a back brace, but did use a cane to walk.  

On physical examination in April 2007, range of motion testing reflected 45 degrees of flexion, 15 degrees of extension, 15 degrees of lateral flexion in both directions, and 10 degrees of bilateral rotation.  Pain was present in extension and flexion only at the end of motion, and was present during lateral flexion and rotation (the report does not specify when pain began).  The examiner noted that functional loss due to subjective complaint of pain was absent, and that repetitive motion did not produce any additional loss of motion.  Indeed, the examiner noted no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance on repetitive use of the spine, and minimal impairment of daily occupational activities, providing highly probative evidence against the Veteran's claim for a higher initial disability rating.  An x-ray study showed minimal degenerative changes.  The 2007 VA examiner assessed chronic degenerative disc disease of the lumbar spine, with "minor limitation of motion," again providing probative evidence against the claim for a higher disability rating.   

At the second VA examination in December 2008, the Veteran complained of pain in the low back that was constant and dull, although he only rated it at a level of 2 or 3 out of 10 in severity, with 10 being the most severe.  He stated that repetitive use exacerbated this pain, but did not result in any additional loss of motion.  He further denied any acute episodes of excruciating low back pain in the last 12 months. 

On physical examination in December 2008, the Veteran's posture was good and the examiner observed that he did not appear to be in any pain.  Range of motion measurements reflected 45 degrees of forward flexion, 10 degrees of extension, lateral flexion of 15 degrees in each direction, and bilateral rotation of 10 degrees.  Pain was only evident at the ends of motion on flexion and extension, and was present during lateral flexion and bilateral rotation, although the report does not specify when the pain began.  Rather than "severe," this VA examiner characterized the restriction in the Veteran's range of motion as "minimal."  The examiner also noted that repetitive motion did not produce any additional loss of motion due to pain, fatigue, weakness, or lack of endurance on prolonged activity (based on three repetitions of range of motion testing).  Finally, the VA examiner stated that there was minimal impairment of daily occupational activities due to back pain.  An x-ray study again revealed mild degenerative changes.  

Next, at the VA examination in August 2009, the Veteran stated that he continued to have constant low back pain on a daily basis.  He rated the pain at a level of 8 out of 10 in severity, stated that the pain increased with certain activities, that he could not stand or sit more than 15 to 20 minutes at a time, could not walk more than half a block, and would not climb more than a half a flight of stairs at a time.  He further stated that he could not lift more than five pounds, and could not bend frequently.  He said that he was able to do his daily routine simple activities, but that they took longer.  He denied major incapacitating episodes and flare-ups in the last 12 months.  

On examination in August 2009, the Veteran was able to stand erect without support, although minimal tenderness was evident in the lumbar spine.  Range of motion measurements reflected 70 degrees of flexion, 20 degrees of extension, 20 degrees of lateral flexion in both directions, and 20 degrees of bilateral rotation. There was no pain on motion, nor was there any additional pain or loss of motion noted upon repetitive motion.   The 2009 VA examiner stated that joint function was not additionally limited by pain, weakness, fatigue, or lack of endurance after repetitive use.  Moreover, the examiner opined that the back disability was not likely preventing the Veteran from performing his daily routine activities.  

At the most recent December 2012 VA examination, the Veteran reported daily back pain for which he took Vicodin daily and Valium for flare-ups.  He stated that, during flare-ups, he could not do anything.  He did not state how often the flare-ups occur.  On physical examination, flexion was to 45 degrees, with pain beginning at 45 degrees; extension was to 25 degrees, with pain at 25 degrees; bilateral lateral flexion was to 15 degrees, with pain at 15 degrees; and bilateral lateral rotation was to 15 degrees, with pain at 15 degrees.  Following three repetitions of range-of-motion testing, flexion was to 85 degrees, significantly greater than before, and all other measurements were the same.  The VA examiner noted that the Veteran did not have any additional limitation of motion following repetitive use, but that he did have functional loss after repetitive use, including less movement than normal, weakened movement, pain on movement, and interference with sitting, standing, and/or weight-bearing.  The VA examiner further noted that the Veteran did not have IVDS.  

Based upon these findings and the lay evidence of record, the Board finds the assignment of an initial disability rating in excess of 20 percent for the back disability is not warranted for any period, as the requirements for an evaluation in excess of 20 percent under the pre-amended regulations, the current General Rating Formula for Diseases and Injuries of the Spine, and the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes have not been met or more nearly approximated at any time during the rating period on appeal.  38 C.F.R. § 4.71a, DCs 5292, 5293, 5295 (2002), DCs 5235-5243 (2013).  

Although the Veteran has reported constant back pain throughout the initial rating period, it has not been accompanied by listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, and narrowing or irregularity of the joint space, or any of those symptoms with abnormal mobility on forced motion.  Flexion, at worst, has been limited to 45 degrees, even taking pain into consideration and following repetition.  Moreover, the evidence of record does not demonstrate the presence of ankylosis.  Therefore, as ankylosis, an overall limitation of motion that is "severe" in nature, or flexion of 30 degrees or less has not been shown, an increased rating is not warranted on these bases under either the current or preamended criteria.

In this regard, the Board observes, for instance, that 45 degrees of lumbar spine flexion is approximately half of normal flexion (see 38 C.F.R. § 4.71a, Plate 5), which, logically, corresponds roughly to a moderate limitation of motion.  Moderate limitation of motion is commensurate with the 20 percent rating already in place under former Diagnostic Code 5292.  Moreover, it does not approach the criteria for a 40 percent disability rating (flexion to 30 degrees or less) under the current regulations.

The evidence does not demonstrate severe IVDS with recurring attacks with intermittent relief.  Up until the 2012 VA examination, the Veteran had consistently denied flare-ups and episodes of excruciating pain.  Moreover, the 2012 VA examiner specifically indicated that the Veteran did not have IVDS at all.  Finally, the evidence does not suggest nor has the Veteran contended that he has been ordered to bed rest by a physician at any time during the rating period on appeal.                

In reaching its findings above, the Board has considered any additional functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint in determining that a rating in excess of 20 percent is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  

Here, the Board notes the Veteran's report of constant pain and use of prescription pain medication throughout the rating period, and has considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in).  

In this case, all four VA examiners noted pain on range of motion testing, but no additional loss of motion due to pain or other factors, even after repetition.  In addition, while the Veteran has sometimes complained of pain that is exacerbated by certain activities, he denied any flare-ups or episodes of excruciating pain at the 2007, 2008, and 2009 VA examinations.  Moreover, at the 2012 VA examination, although the Veteran reported flare-ups of pain, his flexion actually increased following repetition, and all other measurements remained the same, and the VA examiner noted no additional loss of motion following repetitive use.  Therefore, even taking pain into consideration, the criteria for a disability rating in excess of 20 percent are not met for any part of the rating period on appeal, as the currently assigned 20 percent disability rating accounts for the Veteran's functional limitations.  

While the Board understands the Veteran's central concern that he has a debilitating back disability, it is important for the Veteran to understand that the current 20 percent evaluation indicates a significant impact on the Veteran's functional ability.  Such a disability evaluation by VA recognizes the Veteran's painful limited motion, indicating generally a 20 percent reduction in the Veteran's ability to function due to his back pain.  The critical question in this case, however, is whether the problems the Veteran has believably cited meet the next highest level under the rating criteria.  For reasons cited above, they do not, at this time.  Without taking into consideration the problems associated with this disability, the current 20 percent evaluation could not be justified, let alone a higher evaluation.  In fact, the current evaluation is in question in light of some of the findings above, particularly the medical evidence prior to 2007, which does not show any limitation of motion of the spine.  In this regard, it is important for the Veteran to understand that not all the evidence in the record support the current findings, let alone the initial 20 percent disability rating assigned.  

The specific clinical measures of ranges of motion, including examiner's findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain or limitations, such as this Veteran's report of constant pain.  Therefore, the overall evidence does not show that pain or other factors have resulted in additional functional limitation or limitation of motion (severe limitation of motion of the lumbar spine, forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine) such as to enable a finding that the disability picture more nearly approximates the next-higher, 40 percent, evaluation under either the pre-amended regulations or the current General Rating Formula for Diseases and Injuries of the Spine.

As discussed above, the criteria for the currently-assigned 20 percent evaluation under the pre-amended regulations and the current General Rating Formula for Diseases and Injuries of the Spine is lumbosacral strain with muscle spasm on extreme forward bending and loss of lateral spine motion, unilateral, in the standing position; moderate limitation of motion of the lumbar spine; forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range-of-motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Therefore, based on the above findings, the preponderance of the evidence demonstrates the criteria for an initial disability rating higher than 20 percent are not met, as range of motion findings, even after repetition, do not meet the criteria for the next-higher, 40 percent, rating category - severe limitation of motion, flexion to 30 degrees or less, or ankylosis - even when taking into account additional loss of motion due to DeLuca factors.  Moreover, even with such factors, there is no severe lumbosacral strain with listing of the spine, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, narrowing or irregularity of joint space, or some of the above symptoms combined with abnormal mobility on forced extension.  For these reasons, the Board finds that an initial disability rating in excess of 20 percent is not warranted for any period.    

Next, the Board has considered whether an initial disability rating in excess of 20 percent is warranted for IVDS under either the pre-amended Diagnostic Code 5293 or the current Diagnostic Code 5243 based on incapacitating episodes.  In order to meet the criteria for a rating in excess of 20 percent under the pre-amended regulations, the evidence must show severe IVDS manifested by recurring attacks with intermittent relief.  In this case, the Veteran denied flare-ups of pain or episodes of excruciating back pain at the 2007, 2008, and 2009 VA examinations, providing highly probative evidence against his claim.  Moreover, as noted above, the 2012 VA examiner stated that the Veteran did not have IVDS.  Therefore, based on the Veteran's own statements and the medical findings of the 2012 VA examiner, the Board finds that the criteria for a higher initial disability rating under Diagnostic Code 5293 are not met.  

Next, in order to meet the criteria for a compensable rating under the current Diagnostic Code 5243, the evidence must show that a physician ordered bed rest to treat the disorder.  In this case, the Veteran has consistently denied incapacitating episodes throughout the rating period.  Moreover, there are no physician's orders or other evidence in the claims file that the Veteran's doctors prescribed bed rest; therefore, he does not meet the criteria for a higher rating under Diagnostic Code 5243.    

The Board has also considered whether any current alternate diagnostic codes might serve as a basis for an increased rating (other pre-amended diagnostic codes were discussed above).  In this regard, Diagnostic Code 5237 addresses lumbosacral strain, and Diagnostic Code 5242 addresses degenerative arthritis of the spine.  Disabilities evaluated under these codes are evaluated under the General Rating Formula for Diseases and Injuries of the Spine, as discussed above.  Diagnostic Code 5003 addresses degenerative arthritis.  However, in this case, the maximum evaluation possible under Diagnostic Code 5003 is 10 percent, as only one major joint or group of minor joints is involved in this claim.  Therefore, it does not allow for a higher evaluation.  Disabilities evaluated under Diagnostic Codes 5235, 5236, 5238, 5239, 5240, and 5241 are not applicable; even if they were, disabilities under these codes are evaluated under the General Rating Formula for Diseases and Injuries of the Spine, as discussed above.  There are no other applicable codes available for consideration.  

The Board has also contemplated whether any separate evaluations are applicable here for additional disability or neurological disorders associated with the service-connected back disability.  In this regard, the Board acknowledges the contention of the Veteran's representative that he has repeatedly been diagnosed with radiculopathy.  The Board cannot locate the alleged diagnosis of radiculopathy in the evidence of record, and, even if it does exist, the weight of the evidence is against such a finding.  The Veteran has not reported any neurological symptoms in the lower extremities at his VA examinations.  Moreover, neurological and sensory examination of the lower extremities has been normal.  Specifically, at the 2007 VA examination, the Veteran specifically denied any radiating pain, and the examiner did not observe any neurological deficiencies in either the upper or lower extremities.  At the December 2008 VA examination, the Veteran again denied any radiating pain in the extremities or any problems with bladder or bowel function.  When examined, there was no muscle atrophy, and tone was satisfactory.  At the VA examination in August 2009, no focal neurological signs were elicited in both lower extremities, nor was there any indication of atrophy or wasting of the muscles.  The 2012 VA examiner also found no signs of radiculopathy or other neurological symptoms.  Further, there has been no diagnosis of radiculopathy in the treatment records or VA examinations, despite the contentions of the Veteran's representative otherwise.  Thus, a separate evaluation based on neurological symptomatology is not warranted.  There have been no other reports of other disabilities associated with the back disability.  

For these reasons, the Board finds that the weight of the evidence is against a finding of an initial disability rating in excess of 20 percent for the back disability for any period.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

The Board has also considered whether an extraschedular evaluation is warranted for the back disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Veteran's back disability has manifested in constant pain, requiring use of prescription pain medication, and limited motion.  The schedular criteria for rating the back disability (pre-amended regulations and the current General Rating Formula for Diseases and Injuries of the Spine) specifically provide for ratings based on the presence of painful arthritis; limitations of motion of the spine (including due to pain and other orthopedic factors; see 38 C.F.R. §§ 4.40 , 4.45, 4.59; see also DeLuca); other clinical findings such as muscle spasm, guarding, abnormal gait, and abnormal spinal contours; and on the basis of incapacitating episodes.  In this case, comparing the Veteran's disability level and symptomatology of the back to the rating schedule, the degree of disability of the back throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate, and no referral for an extraschedular rating is required.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effects on his daily life.  In the absence of exceptional factors associated with the back disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2012); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  
See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2013); Van Hoose, 
4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

In this case, the Veteran contends that he is unable to secure employment due to his service-connected disabilities.  He has not worked since 1981.  The Board has taken this fact into serious consideration. 

Service connection has been established for degenerative joint disease of the lumbar spine (back disability), evaluated as 20 percent disabling since November 2001; 2 chest scars, each evaluated as noncompensably disabling since November 2008; and hyperpigmented macules on palms, evaluated as noncompensably disabling since January 2010.  Thus, the Veteran has a combined disability rating of 20 percent, effective from November 12, 2001.     

Therefore, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) are not met because the Veteran does not have one service-connected disability with an evaluation of at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent with one disability rated at 40 percent.  However, a TDIU evaluation can still be awarded if it is established by the evidence of record that the service-connected disability has rendered the Veteran unable to secure and follow substantially gainful employment.  If this is established, the case is to be sent to the Director of Compensation and Pension for extraschedular consideration.  See 38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(b).
     
After a review of all the evidence, the Board concludes that the weight of the evidence demonstrates that a TDIU is not warranted for any part of the rating period on appeal, in that the weight of the evidence is against a finding that the Veteran is unable to secure or follow substantially gainful employment due to his service-connected disabilities. 

The evidence in favor of the Veteran's claim for TDIU includes the Veteran's multiple statements showing his belief that he is unemployable due to his service-connected disabilities (see, in particular, the January 2010 VA Form 21-4138, Statement in Support of Claim). 

In addition, the Veteran has submitted statements from a private physician stating that he is unemployable.  In a March 2008 letter, Dr. T.M. wrote that the Veteran is one of his patients and has diagnoses of chronic obstructive pulmonary disease, chronic lumbosacral myositis, degenerative arthritis, and cervicogenic headaches.  The doctor further opined that the Veteran is "totally disabled." 

In February 2011, Dr. T.M. completed a form entitled "Medical Needs" for the State of Michigan Department of Human Services on behalf of the Veteran on which he indicated that the Veteran could not work at his usual occupation or at any job, citing to the same diagnoses he listed in his March 2008 letter.      

A November 1996 letter from the Social Security Administration (SSA) indicates that the Veteran met both the medical and nonmedical requirements to receive Supplemental Security Income (SSI).  VA requested records from the SSA, and in June 2005, received a response from the SSA indicating that the Veteran never applied for Social Security Disability benefits, and although he did received SSI, that folder had since been destroyed.  

The records associated with the SSI award letter indicate that back pain was at least a component of the determination that the Veteran was eligible for SSI benefits.  For instance, a March 1996 document from the Michigan Department of Social Services' State Hearing Review Team indicates the Veteran had diagnoses including severe anxiety, chronic lumbar pain, non-specific chest pain, and history of pulmonary insufficiency.  The document further states that, given the Veteran's age of 55, twelfth grade education, and no work history since 1985, the Veteran is disabled.  In this regard, however, the Board notes that SSA determinations regarding employability are not considered binding on VA, as SSA subscribes to different statutory and regulatory criteria.  See Collier v. Derwinski, 1 Vet. App. 413 (1991). 

The December 2012 VA examiner stated that the Veteran's back disability would render him unable to perform manual labor for which he is qualified.  Notably, while past work experience can be considered in making a TDIU determination, it is certainly not the sole standard used by the Board to make a determination as to whether a veteran is employable.  The Board does not doubt that the Veteran would have difficulty performing physical labor in light of his back disability, but that does not mean he is rendered incapable of gainful employment.       

The evidence weighing against the Veteran's claim for TDIU includes the negative opinions of several VA examiners, who conducted in-person interviews and thorough physical examinations of the Veteran.  The April 2007 VA examiner opined that the Veteran's back disability would result in minimal impairment of daily occupational activities.  The December 2008 VA examiner provided an identical opinion.  

The August 2009 VA examiner stated that the Veteran's medical conditions, which included degenerative joint disease of the lumbar spine, shoulder, ankle, hands, and hips, as well as the service-connected  chest scars, were not likely preventing him from doing his daily routine activities and sedentary jobs.  

The VA examiners' opinions are highly probative evidence against the Veteran's TDIU claim.  

Moreover, no physician has stated that the Veteran cannot work solely due to his service-connected disabilities.  The favorable evidence discussed above unanimously indicates that the Veteran's non-service-connected medical conditions play a role in his unemployment.  Indeed, it appears that his SSI award was based on multiple medical conditions, some of which are not service-connected, and Dr. T.M. listed multiple non-service-connected disabilities in his letter stating that the Veteran was totally disabled.  In addition, the December 2012 VA examiner did not state that the Veteran was unemployable, but merely that he was unable to perform the manual labor required in his previous employment.      

In sum, the weight of the evidence demonstrates that the Veteran's service-connected disabilities have not rendered him incapable of securing or maintaining gainful employment.  The VA opinions cited to above are competent and probative medical evidence because they are factually accurate, and are supported by adequate rationale.  The VA examiners were informed of the pertinent evidence, reviewed the claims file, interviewed and examined the Veteran, and fully articulated their opinions.  

The Board does not disagree that the Veteran's service-connected disability would limit his activities in a work place setting, as reflected by his 20 percent disability rating (very generally reducing his ability to work by 20 percent).  However, the weight of lay and medical evidence shows that the Veteran's service-connected disabilities, standing alone, have not rendered him unable to obtain or maintain substantially gainful employment.

The Board has weighed and considered the Veteran's statements that his service-connected disabilities have rendered him unable to work; however, the weight of the lay and medical evidence demonstrates that the Veteran is not unable to secure substantially gainful employment due to his service-connected disabilities.  There is rather significant evidence against this claim, as discussed above.

For these reasons, the Board finds that the weight of the credible evidence demonstrates that the criteria for TDIU have not been met or more nearly approximated for any period.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

Because the current appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for the back disability, no additional notice with regard to the increased rating claim is required.  The Federal Circuit and the Court have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

The issues of entitlement to a higher initial disability rating for the back disability and entitlement to a TDIU were remanded by the Board in September 2012 for further development, to include affording the Veteran a VA examination and obtaining updated treatment records, if any existed.  It was further found that the issue of TDIU had previously been denied by the RO in December 2010, but was properly considered as part of the increased rating claim and thus remained on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).    

As noted above, in August 2013, the Court granted a Joint Motion which vacated the Board's September 2012 decision.  

Subsequent to the Board's decision, a VA examination was conducted in December 2012, and updated VA treatment records were associated with the virtual claims file.  The RO issued a Supplemental Statement of the Case that addressed the increased rating and TDIU claims in September 2013.  In addition, in an April 2010 letter, VA provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for a TDIU, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  The notice letter described how VA determines disability ratings and effective dates.  Therefore, the notice regarding the TDIU claim was timely and adequate, and, although its September 2012 decision was vacated by the Court, the Board finds that there has been substantial compliance with its September 2012 remand directives and further development is not necessary.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements, including his testimony at the May 2012 Board hearing.

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the May 2012 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his claim, including regarding specific evidence that may help substantiate his claim.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

The Veteran has been afforded an adequate examination on the issue of rating his back disability.  VA provided the Veteran with examinations in April 2007, December 2008, August 2009, and December 2012.  The Veteran's history was taken, and complete examinations and interviews were conducted.  Conclusions reached and diagnoses given were consistent with the examination reports, and included an assessment of the level of occupational impairment caused by the back disability.  Therefore, the Veteran has been afforded an adequate examination on the increased rating issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examinations are also adequate for the purpose of deciding the TDIU claim, as they provided sufficient information regarding the effect of the back disability on employment.  

The Board acknowledges the contentions of the Veteran's representative in brief received in April 2014 that the December 2012 VA examination is inadequate and does not comply with the Board's September 2012 remand directives.  Namely, the representative contends that it is inadequate because the VA examiner did not review the claims file, that it is inconsistent with other medical evidence of record with regard to findings of pain and absence of radiculopathy, and that the VA examiner did not address the Veteran's functional impairment during flare-ups.  The Board, however, notes that the VA examiner conducted a thorough, in-person physical examination and interview of the Veteran, and did, in fact, address functional loss following repetitive use.  Moreover, the fact that the VA examiner's findings differ from other physicians' findings does not render the VA examination inadequate.  The Board finds that there has been substantial compliance with its remand directives, and that the December 2012 VA examination is adequate.    

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER


An initial disability rating in excess of 20 percent for degenerative joint disease of the lumbar spine is denied.  

Entitlement to a total rating based on individual unemployability due to service-connected disabilities is denied.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


